Citation Nr: 0611263	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-31 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include disc disease.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active duty in the Army from March 1942 to 
December 1945 and in the Air Force from April 1951 to June 
1953.  The veteran also has periods of reserve service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 and rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In January 2004, the Board granted 
the veteran's motion to have his case advanced on the docket.

This case was remanded in February 2004 and June 2005 for 
further development and a VA examination which was 
subsequently accomplished.  As the required development has 
been completed, no further action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, this case is properly 
before the Board.

In connection with this claim, the veteran has had an RO 
hearing.  A transcript of the hearing is associated with the 
claims file.

The issue of entitlement to service connection for a lumbar 
spine disorder on appeal was rendered moot by the RO's 
granting this issue in full in a November 2004 rating 
decision; thus, this issue is no longer before the Board.


FINDING OF FACT

The competent medical evidence shows that the current 
cervical spine condition is degenerative in nature, not 
secondary to an acute event, or otherwise related to service.




CONCLUSION OF LAW

A cervical spine condition was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial unfavorable agency decision in December 
2002.  The RO provided the veteran VCAA letter notice to his 
claim for service connection in letters dated April 2002 and 
February 2004 informing him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  Additionally, a September 2003 statement 
of the case (SOC) and November 2004, February 2005, and 
January 2006 supplemental statements of the case (SSOC's) 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The notice letters, the SOC, and SSOC's 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, there are service medical records, private 
medical records, and VA examinations of record.
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran claims that he injured his cervical spine after 
being thrown against the water faucets in a shower in 1943.  
The veteran originally applied for service connection for a 
lumbar spine injury as well as a cervical spine injury.  In a 
November 2004 rating decision, the RO granted service 
connection for the degenerative disc disease lumbar spine.  
The veteran claims that since the cervical spine injury was 
caused by the same incident as the lumbar spine injury, the 
cervical spine injury should be service-connected.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service medical records document a contusion of the sacrum in 
December 1942.  A September 1943 record indicates that the 
veteran had costovertebral strain; another record shows a 
moderately severe contusion, costovertebral juncture, right, 
D-10th, and a costovertebral juncture.  Physical examination 
reports dated March 1950, March 1949, October 1945, January 
1945, indicate that the veteran was hospitalized for one week 
for a back strain/injury in September 1943.  An October 1945 
indicates that the cause of the 1943 back strain was 
wrestling while in Assam, India, and a March 1950 report 
states that the veteran had good recovery and no 
complications following the back injury. Subsequent service 
medical records do not report a or residuals of a cervical 
injury.

Private medical records in 1966 show that the veteran was 
admitted with complaints of neck and left upper extremity and 
weakness beginning in approximately September 1965 when he 
was playing volleyball and sustained an injury to his neck.  
The diagnosis was a ruptured cervical disc, C4-4; in February 
1966 an anterior disc excision, interbody fusion and 
foramenocomy (Cloward procedure) procedures were performed. 

VA treatment records from November 2001 to March 2002 and 
from December 2002 to April 2002 show degenerative disc 
disease of the cervical spine with a herniated disc at C4-5.  
A January 2001 MRI showed compression of the cord and spinal 
stenosis.  The impression after a November 2001 CT scan of 
the cervical spine was narrowing of the neural foramina and 
some narrowing of the spinal canal at C4-C5 and C5-C6.  A 
June 2002 MRI showed facet arthritis at L3-4 to L5-S1.

A June 2002 MRI from a private hospital showed facet 
arthritis L3-4 to L5-S1; stenosis moderate to high grade at 
L3-4 with narrowing of lateral recesses and a left foramen 
compromised due to lateral bulging of the disc; compromise of 
left L3 and L4 rootlets bilaterally was a possibility; at L4-
5, mild to moderate stenosis present and lateral bulging of 
the disc makes slight contact with both L4 rootlets in the 
foramina more on the left than the right; mild to moderate 
stenosis at L5-S1 and lateral bulging of the disc makes 
slight contact with left S1 rootlet in the lateral recess; 
and post-operative changes at L4-5. 

The veteran has had several VA examinations.  After reviewing 
a 2002 CT scan of the cervical spine and performing an MRI, 
the March 2004 VA examiner stated that the diagnosis was 
advanced degenerative disc disease and facet joint arthritis 
of the cervical, thoracic and lumbar spine.  A December 2005 
VA examination diagnosed the veteran with a C3-4 fusion with 
degenerative disc disease at C3-4 and C4-5, and lumbar 
degenerative disc disease with scoliosis and grade 1 
anterolisthesis at L5 on S1 after reviewing x-ray studies.  
The examiner stated that the veteran's cervical spine 
condition is likely degenerative and not secondary to an 
acute event; the examiner compared it to the lumbar spine 
condition, which he stated was as likely as not related to a 
traumatic event.  

The veteran claims that he was injured during an accident in 
1943 when he was thrown against shower faucets.  He states 
that he was taken to the field hospital and slept on a door 
for approximately two weeks until he could walk without too 
much pain before returning to duty.  In 1966, the veteran 
states that he had a surgery to correct the prior injury. In 
a February 2003 statement, the veteran reported that he had 
no recollection of his neck being rammed into a shower head. 
The veteran stated that had a vivid recollection of his lower 
back being rammed into faucet and crumpling to the floor of 
the shower room.  In a December 2004 statement, the veteran 
stated that it was ridiculous that the lower back condition 
was service-connected and the neck condition was not service-
connected.  In a January 2005 hearing, the veteran testified 
that after his lower back was hit by water faucets, he passed 
out.  The veteran further testified that it is his belief 
that his neck hit the shower head.  The veteran stated that 
he has had no further injuries to his cervical spine and that 
he has had pain all of his life.    

Initially, the Board notes that the veteran claims to have 
filed a claim for service connection for a back injury in 
1966.  In September 2003, the RO requested any evidence or 
documentation of the 1966 claim; the veteran did not have any 
documentation of the claim.  As there is no documented 
evidence of the prior 1966 claim, either from the veteran or 
in the possession of the VA, the veteran's current claim will 
be treated as an original claim for service connection. 

In the present case, there is competent medical evidence of a 
current cervical spine injury.  As a cervical spine injury 
was first documented in 1966, more than ten years after 
service, the remaining question is whether the evidence 
establishes that the cervical spine condition can be linked 
to service.  38 C.F.R. §§ 3.303(b).  The Board notes that 
under 38 C.F.R. § 3.303(b), this nexus requirement can be 
satisfied for a "chronic" condition when: (1) a chronic 
disease manifests itself in service and the veteran currently 
has the same condition; or (2) a disease manifests itself in 
service but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

A review of the medical evidence shows that service 
connection for a cervical spine injury is not warranted.  
First, there is no evidence of an cervical spine injury in 
service.  Service medical records indicate that the veteran 
had costovertebral strain in 1943, however, there is no 
indication that the cervical spine was injured.  
Additionally, while subsequent service medical records 
indicate that the veteran had a back sprain; however after 
1950, though there are records of frequent medical 
examination, there is no further mention of a back injury or 
an injury to the cervical spine.  Though the veteran 
testified in January 2005 that his neck was injured in the 
same incident as his lower back (when he was pushed into 
water faucets), the veteran admitted that he passed out after 
his lower back was injured.  The veteran has repeatedly 
stated in prior statements that he cannot recall if his neck 
was injured.  The Board places greater weight on the service 
medical records and the veteran's earlier statements that he 
cannot recall if his neck was injured than it does on his 
veteran's recent unsupported testimony proffered in 
conjunction with the current service connection claim.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Next, the veteran does not provide evidence of any treatment 
for his condition until 1966, more than 10 years after his 
separation from service.  Furthermore, private medical 
records from 1966 report that the veteran's condition began 
in 1965 after playing volleyball.  Though the veteran claims 
those records are inaccurate due to a doctor's transcription 
error and that the cervical spine pain began in service, the 
Board places greater weight on these medical records which 
were contemporaneous to his surgery than it does current 
statements offered in conjunction with the current service 
connection claim.  See Id.  Therefore, there is not a showing 
of continuity of related symptomatology after discharge.  
Savage v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 
1 Vet. App. 469.  

With respect to negative evidence, the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

Finally, there is no medical evidence relating the veteran's 
present condition to service; the December 2005 VA examiner 
specifically stated that the veteran's cervical spine 
condition is likely degenerative and not secondary to an 
acute event.  The examiner further compared the cervical 
spine condition to the lumbar spine condition, which the 
examiner opined was as likely as not related to a traumatic 
event.  The veteran does not offer any medical evidence 
relating the current cervical spine condition to service.

The Board notes that the veteran's believes that the cervical 
spine was injured contemporaneous to the lumbar injury; since 
the lumbar injury has been service connected, the cervical 
spine injury should be service-connected as well.  However, 
this determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's assertions, they are far outweighed by the absence 
of any relevant medical findings for so many years post-
service, and the VA examiner's opinion that the current 
condition is degenerative and unrelated to a specific injury.  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder, and the Board 
cannot rely on its own unsubstantiated medical opinion, but 
instead must make legal determinations on the basis of 
competent medical evidence and opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 174, 175 (1991) 

The veteran's representative specifically asserts that the 
most recent VA examination is flawed in that the examiner 
failed to provide a rationale for his medical opinion 
regarding the veteran's cervical spine condition and that 
additional development is necessary to determine whether the 
cervical spine condition is related to service.  However the 
December 2005 VA examiner's opinion, after a review of the 
claims file, the veteran's prior medical history including CT 
scans, MRI's and x-rays, was that the current cervical spine 
condition was degenerative as opposed to secondary to any 
acute trauma.  Furthermore, the examiner compared it to the 
veteran's lumbar condition, which he opined was as likely as 
not related to a traumatic event.  Given this clear evidence 
of record, the Board cannot conclude that the examiner failed 
to provide rational for his conclusion.  The examination 
instead appears to have been undertaken with a comprehensive 
view of the veteran's medical history as it pertained to the 
disorder in question, a review of the claims file, and with 
specific scrutiny upon the critical issue.  See Floyd v. 
Brown, 9 Vet. App. 88, 93 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).

In summary, a cervical spine condition is not shown by the 
medical evidence of record for more than 10 years post-
service and the competent medical opinion of record suggests 
that there is no relationship between the current cervical 
spine disorder and any in service injury.  The Board has 
carefully reviewed the record and has concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a cervical spine condition.  The 
doctrine of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).  
Accordingly, service connection for a cervical spine 
disorder, to include disc disease, is not warranted.  


ORDER

Entitlement to service connection for a cervical spine 
disorder, to include disc disease is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


